 
Exhibit 10.10
 
Base Contract for Sale and Purchase of Natural Gas
 
This Base Contract is entered into as of the following date: November 1, 2004.
The parties to this Base Contract are the following:
 

         
Tenaska Marketing Ventures
  and   Ultra Resources, Inc. — Houston, TX 77060
11718 Nicholas Street Omaha, NE 68154
      363 North Sam Houston Parkway East, Suite 1200
Duns Number: 62-424-0628
      Duns Number: 07-110-9974
Contract Number: TMV-S-1495 & TMV-P-1353
     
Contract Number: ­ ­
U.S. Federal Tax ID Number: 47-0741451
      U.S. Federal Tax ID Number: 83-0320643          
Notices:
       
11718 Nicholas Street Omaha, NE 68164
      Address — Same as above
Attn: Manager, Contract Administration
      Attn: Natural Gas Marketing — Contract Administration
Phone: 402-758-6266     Fax: 402-758-6250
      Phone: 281-876-0120 Ext. 306 Fax: 281-876-2831
Confirmations:
       
11718 Nicholas Street Omaha, NE 68154
      Address — Same as above
Attn: Contract Administration
      Attn: Natural Gas Marketing — Gas Control
Phone: 402-758-6100     Fax: 402-758-6250
      Phone: 281-876-0120 Ext. 305 Fax: 281-876-2831
Invoices and Payments:
       
11718 Nicholas Street Omaha, NE 68154
      Address — Same as above
Attn: Gas Accounting
      Attn: Natural Gas Marketing — Contract Administration
Phone: 402-758-6259     Fax: 402-758-6253
      Phone: 281-876-0120 Ext. 306 Fax: 281-876-2831          
Wire Transfer or ACH Numbers (if applicable):
       
BANK: ­ ­
      BANK: ­ ­
ABA: ­ ­
      ABA: ­ ­
ACCT: ­ ­
      ACCT: ­ ­
Other Details: ­ ­
      Other Details: For the acct. of Ultra Resources. Inc.


 
This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions. In the event the
parties fail to check a box, the specified default provision shall apply. Select
only one box from each section:
 

                     
Section 1.2
  x   Oral (default)   Section 7.2   x   25th Day of Month following
Transaction
  o   Written   Payment Date       Month of delivery (default)
Procedure
              o  
  Day of Month following Month of delivery
Section 2.5
Confirm Deadline   x
o   2 Business Days after receipt (default)
  Business Days after receipt   Section 7.2
Method of Payment   x
o   Wire transfer (default)
Automated Clearinghouse Credit (ACH)                 o   Check
Section 2.6
  o   Seller (default)   Section 7.7   x   Netting applies (default)
Confirming Party
  o   Buyer   Netting   o   Netting does not apply     x   Tenaska Marketing
Ventures            
Section 3.2
  x   Cover Standard (default)   Section 10.3.1   x   Early Termination Damages
Apply (default) Performance
Obligation   o   Spot Price Standard   Early Termination
Damages   o   Early Termination Damages Do Not Apply             Section 10.3.2
  x   Other Agreement Setoffs Apply (default)
Note: The following Spot Price Publication applies to both of the immediately
preceding.
  Other Agreement Setoffs   o   Other Agreement Setoffs Do Not Apply
Section 2.26
  x   Gas Daily Midpoint (default)   Section 14.5         Spot Price
Publication   o  


  Choice Of Law       New York
Section 6
  x   Buyer Pays At and After Delivery Point (default)   Section 14.10   x  
Confidentiality applies (default)
Taxes
  o   Seller Pays Before and At Delivery Point   Confidentiality   o  
Confidentiality does not apply
Special Provisions Number of sheets attached: TWO (2)
           
Addendum(s): ­ ­


 
IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate. File: ULTRA.NAESB
 

     
TENASKA MARKETING VENTURES
  ULTRA RESOURCES, INC.

 

Party Name
  Party Name


 

     
By: Tenaska Marketing, Inc, Managing General Partner
   
By -s- Fred R. Hunzeker



 
By -s- Stuart E. Nance



Name: Fred R. Hunzeker
  Name: Stuart E. Nance
Title: President
 
Title: Director — Oil & Gas Marketing
Attorney-in-fact


 


Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1

All Rights Reserved April 19, 2002

